277 S.C. 210 (1981)
284 S.E.2d 779
The STATE, Respondent,
v.
Larry CAIN, Appellant.
21604
Supreme Court of South Carolina.
November 24, 1981.
Chief Atty. John L. Sweeny, of S.C. Commission of Appellate, Defense, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Kay G. Crowe and Martha L. McElveen, Columbia, for respondent.
November 24, 1981.
Per Curiam:
The appellant was tried in absentia and without counsel and convicted of driving under the influence of alcohol, third offense. He was sentenced to three (3) years' imprisonment and a fine of $2,000. He argues the court cannot infer a valid waiver of his right to counsel from his failure to be present at trial. We disagree and affirm the conviction.
The appellant was released on a general appearance bond[1] and was represented by counsel at a preliminary hearing. Both the appellant and his attorney knew the case was coming up for trial. The appellant knew he had a duty to stay in touch with his attorney and with the court.
We held in State v. Jacobs, 271 S.C. 126, 245 S.E. (2d) 606 (1978) that a waiver of the right to counsel can be inferred from a defendant's actions. In this case, the appellant *211 failed to fulfill the conditions of his appearance bond and neglected to keep contact with his attorney, although he knew his trial was imminent. We think a waiver of the right to counsel is inferrable from these omissions.
Therefore, we affirm the appellant's conviction and sentence.
NOTES
[1]  The bond required his attendance at the next call of the General Sessions Court. It further ordered him to continue to appear until his case was disposed of.